Citation Nr: 0714799	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  97-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, his siblings


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge), reflects that he was a 
member of the Army National Guard (ARNG) of West Virginia.  
He was activated under the authority of the Army National 
Guard of the United States (ARNGUS) and ordered to a period 
of active duty for training (ACDUTRA), with an obligation of 
22 weeks, effective on September 23, 1971.  He was 
subsequently discharged from the ARNGUS, released from 
ACDUTRA, and returned to ARNG control.  The stated reason for 
his reverting to the ARNG of West Virginia was, "Discharged 
because of not meeting medical fitness standards at time of 
entry."  The effective date of his release from ACDUTRA was 
November 2, 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the claim.  The veteran testified at a 
Board videoconference hearing before the undersigned in 
September 2003.  A transcript of that hearing has been 
associated with the claims folder.  

This case was previously before the Board in June 1998, April 
1999, February 2001, April 2003, and June 2004.  In June 
1998, the Board remanded the case for additional development.  
Thereafter, by an April 1999 decision, the Board denied the 
claim.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
June 2000 Order, the Court, pursuant to a Joint Motion, 
vacated the Board's decision, and remanded the case for 
further development and readjudication.  The Board 
subsequently remanded the case in February 2001 in compliance 
with the Court's directives.  In April 2003, the Board 
remanded the case to comply with the appellant's request for 
a Board hearing.  In June 2004, the Board remanded the case 
for further development, to include a VA examination to 
determine if the veteran has PTSD.  

The RO complied with the above development, and subsequently 
issued supplemental statements of the case (SSOCs) in July 
2005 and October 2006.  The case is again before the Board 
and ready for appellate review.

In January 2007, the veteran submitted, directly to the 
Board, pertinent evidence that was not accompanied by a 
waiver of RO consideration.  Because the Board is granting 
service connection for PTSD, the veteran is not prejudiced by 
the Board's initial consideration of this evidence.  
38 C.F.R. § 20.1304(c)(2006).

As a final preliminary point, the Board notes that post-
service medical records include diagnoses of psychiatric 
disorders aside from PTSD, to include anxiety and depression.  
However, the issue of new and material evidence to reopen a 
claim for service connection for a psychiatric disorder was 
denied in a final June 1998 Board decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2006).  Thus, only the PTSD issue is before the 
Board at this time.  


FINDINGS OF FACT

1. The veteran has been diagnosed as having PTSD as a result 
of a sexual assault and harassment experienced in service.

2. There is credible evidence corroborating the occurrence of 
the veteran's reported in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).   

The veteran's PTSD claim received by the Board in February 
1997 is based on an in-service personal assault.  Because 
personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor.  In such situations, it is not unusual for 
there to be an absence of service records documenting the 
events the veteran has alleged.  Thus, when a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3); see also Patton v. West, 12 Vet. App. 272, 277 
(1999).  

Examples of such evidence include, but are not limited 
to: records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

Further, corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In addition, active military, naval, or air service includes 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).

The veteran contends that he currently has PTSD that is the 
result of a sexual assault and general physical and emotional 
harassment during basic ACDUTRA training in September and 
October of 1971.  Specifically, he contends that he was 
sexually harassed by a non-commissioned officer (NCO) in a 
barracks latrine area, during which the NCO reportedly 
ordered the appellant to undress and threatened him.  He also 
contends that he underwent physical and verbal abuse from his 
drill instructor, to include being instructed to kill himself 
with a knife.  This led to an eventual attempt at taking his 
life with an overdose of sleeping pills.  See veteran's April 
2001 and April 2006 stressor statements; September 2003 
videoconference hearing testimony.  

Initially, in this case, there is medical evidence showing 
that the veteran has been diagnosed as having PTSD due to an 
October 1971 sexual assault during his ACDUTRA basic 
training.  See April 2005 VA psychological examination; March 
2001 private psychiatric evaluation by D.V., M.D.; and 
December 1996 private Laurel Ridge psychological evaluation.  
The remaining question is whether there is credible 
supporting evidence that the alleged in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f)(3).  

In this regard, the Board has considered the veteran's 
service medical and personnel records for his ACDUTRA 
service.  In October 1971, shortly after the claimed sexual 
assault allegedly occurred, an Army Medical Board evaluation 
diagnosed the veteran as having "severe, immature 
personality disorder," characterized as existing prior to, 
and not aggravated by, service.  The examiner noted:

Since beginning of BCT [basic combat 
training] anxiety level has risen 
progressively as stresses mount. . . . 
When DIs yell at him he has trouble 
differentiating this from abuse he has 
received from his brothers.  Took Valium 
OD [overdose] when he felt there was no 
other way out. . . . Extremely tense, 
anxious and tearful in interview.  Has 
few apparent ego resources to deal with 
new stresses.

That same month, the veteran was found to be unfit for active 
duty and was medically separated from active service.  In 
January 1972, he was medically separated from the West 
Virginia Army National Guard for disability.  There was no 
mention of the alleged sexual assault.  

The Board notes that the RO attempted on several occasions to 
secure additional service records to verify the alleged in-
service stressor from the U.S. Armed Services Center for 
Research of Unit Records (USASCURR), the service department, 
and the Office of the Inspector General.  However, all 
requests yielded a negative reply.     

Notwithstanding the above, the veteran has submitted various 
lay statements from various family members, including his 
mother and brothers, attesting that he suffered sexual and 
physical assaults during basic training from his NCO.  His 
brothers, in particular, indicate that they met with his 
superior officers, but nothing was done regarding the sexual 
assault and subsequent harassment.  Significantly, they 
assert that the veteran "changed" after the alleged 
assault, and soon after discharge he suffered from alcohol 
abuse and depression.   Similar assertions have since been 
provided from the veteran and his brothers at the September 
2003 videoconference hearing.  No family member actually 
witnessed the alleged sexual assault and harassment.  
Overall, however, the statements and testimony of his family 
demonstrate clear evidence of behavior changes subsequent to 
the alleged incident.  38 C.F.R. § 3.304(f).  

In fact, the Board emphasizes that the April 2005 VA 
psychological examiner, upon review of the claims folder, 
assessed that "[T]he difference between this individual 
prior to and after his alleged is stressor is profound...."  
The examiner noted that the veteran divorced soon after 
discharge and began to drink heavily.  

Of even greater significance are the lay statements submitted 
by fellow service members who corroborate the veteran's 
account of physical, emotional, and sexual harassment by the 
NCO identified by the veteran.  Specifically, C.Y. submitted 
statements in December 1991 and August 1998 in which he 
verified that the veteran was physically assaulted and given 
a knife with instructions to kill himself.  He stated that 
many of the recruits worried about the veteran's condition, 
and notes that the sexual assault "may have happened."  

Most importantly, the veteran submitted a buddy statement in 
December 2006 from a fellow service member, J.V.  In this 
statement, J.V. confirmed that the same NCO approached him 
inquiring about sex.  He stated that the veteran also 
complained to him about sexual advances made by the NCO.  He 
also confirmed the veteran and his brothers' assertion that 
the matter was investigated by the military who took 
statements regarding the behavior of the NCO towards the 
veteran, despite the lack of official records regarding the 
incident.  This statement, which the RO has not had the 
opportunity to review, corroborates the veteran's account.

Although the lay statements from family and service members 
do not confirm every aspect of the sexual assault, they 
appear credible and are for the most part consistent with 
each other as well as with the veteran's accounts of the 
incident.  The Board emphasizes that a stressor need not be 
corroborated in every detail.  Pentecost, 16 Vet. App. at 
128.  Therefore, the Board accepts these statements as 
corroboration of the in-service sexual assault as described 
by the veteran.  

In light of the foregoing, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the reported in-service stressor occurred during the 
veteran's ACDUTRA service, and thus service connection for 
PTSD is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The veteran has had ample opportunity to present 
evidence and argument in support of his PTSD appeal.  
However, if any defect in VCAA notice or assistance is found, 
such defect is not prejudicial to the veteran, given the 
completely favorable disposition of the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection PTSD is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


